NUMBER 13-16-00471-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                    IN RE JESUS HECTOR TORRES LEDEZMA


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion Per Curiam1

        Relator Jesus Hector Torres Ledezma filed a petition for writ of mandamus in the

above cause on August 23, 2016, seeking to compel the trial court to provide him with

“an informal competency hearing based on linguistic competency.” The Court requested

and received a response to the petition for writ of mandamus from the real party in

interest, the State of Texas acting by and through the District Attorney of Cameron

County, Texas.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both of these requirements, then the petition for writ of mandamus should be denied.

State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the applicable law, is of the opinion that the relator has not met his

burden to obtain mandamus relief.         See State ex rel. Young, 236 S.W.3d at 210.

Accordingly, we deny the petition for writ of mandamus and all relief sought therein. See

TEX. R. APP. P. 52.8(a). We dismiss relator's motion for leave to file his petition for writ of

mandamus as moot. The Texas Rules of Appellate Procedure no longer require the

relator to file a motion for leave to file an original proceeding. See generally TEX. R. APP.

P. 52 & cmt.; In re Kellum, 307 S.W.3d 336 (Tex. App.—San Antonio 2009, orig.

proceeding).


                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
6th day of September, 2016.




                                              2